Citation Nr: 0321391	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  02-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) on the basis of entitlement to service connection for 
the cause of the veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1947.  He died in June 2001.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the 
Louisville, Kentucky Department of Veterans Affairs (VA) 
Regional Office (RO).

Matters relating to appeal

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge.  A videoconference hearing was 
scheduled in January 2003.  On the date of the scheduled 
hearing, her representative submitted a statement indicating 
that the appellant was not able to attend the hearing for 
health reasons and she had requested that the appeal be 
decided on its merits.  A representative with the appellant's 
consent may withdraw a request for a hearing.  38 C.F.R. 
§ 20.704(e).  Based on the representative's statement, the 
Board presumes the appellant gave such consent, and her 
hearing request is now considered withdrawn.  If this is not 
the case, the appellant is hereby advised to promptly notify 
VA of her desires regarding a hearing before a Veterans Law 
Judge.

The January 2002 decision also denied DIC pension benefits 
based on the appellant's excessive income for 2001.  In her 
September 2002 substantive appeal, she indicated that part of 
that income had been a one-time payment for life insurance.  
However, even deducting that amount, she would still have 
exceeded the annual limit shown on the January 2002 letter 
based on her earnings, retirement income, and Social Security 
benefits.  If the appellant feels that her income has 
decreased such that she would be eligible for pension 
benefits, she is hereby advised to submit another claim for 
such benefits.

Vacatur of Board's July 2003 remand decision

On July 14, 2003, the Board issued a remand decision in this 
case.  However, that decision is being vacated to accord the 
appellant full due process of law.  The Board will again 
remand this case for further development consistent with 
current VA operating procedures, as set forth in greater 
detail below.


REMAND

The Board will remand this case to ensure compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The issues 
on appeal were pending as of the date of passage of this law, 
November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).  The United States Court of Appeals for Veterans 
Claims (the Court) has held that all provisions of the VCAA 
are potentially applicable to claims pending on the date of 
the law's enactment, and that concerns of fundamental 
fairness and fair process demand further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).

The Court in Holliday stated further that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for VA to provide notice to 
the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  Id; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (when VA 
receives substantially complete application for benefits, it 
has obligation to notify claimant of any information and 
medical or lay evidence necessary to substantiate the claim).

As part of the VCAA-duty-to-notify-notice, VA is required to 
specifically inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  However, in this case, no VCAA-
duty-to-notify-notice was provided by the RO to the appellant 
and her representative with respect to the currently pending 
claims.  For purposes of attempting to remedy this error, the 
Board prepared and sent such a notice to the appellant in 
March 2003 pursuant to the authority set forth in 38 C.F.R. § 
19.9(a)(2)(ii).  This letter advised her that she had 30 days 
from the date of the letter to respond, and if no response 
was received within the next 30 days, the appeal would be 
reviewed by the Board based on the information and evidence 
currently of record.

Recently, the U. S. Court of Appeals for the Federal Circuit 
held in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348-49 (Fed. Cir. May 1, 2003), that 
the 30-day deadline for responding to a VCAA-duty-to-notify-
notice sent by the Board is misleading and prejudicial to 
claimants.  Further, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
[VCAA duty to notify] notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides claimants one year to 
submit evidence.

In light of the Federal Circuit's decision in the Disabled 
American Veterans case, the VCAA notice provided by the Board 
to the appellant in March 2003 was not legally sufficient.  
Accordingly, in order to ensure that the appellant is not 
mislead or prejudiced in any manner, and in order to provide 
her with the notice to which she is entitled by law, this 
case must be remanded for the issuance of a new VCAA-duty-to-
notify letter.

Additionally, the Board observes that there are no medical 
treatment records on file of more recent chronology (medical 
evidence in the claims file dates from 1960).  Given the fact 
that the veteran died of congestive heart failure and had 
dementia, as noted on the death certificate, there may be 
medical records available of more recent origin that may be 
potentially relevant to this claim.  Further development to 
obtain any additional relevant records is therefore in order.

Accordingly, this case is REMANDED for the following 
development action:

1.  Provide the appellant with a VCAA-
duty-to-notify letter that addresses the 
issues currently on appeal.

As part of that letter, ask the appellant 
to provide the names and addresses of all 
VA and private physicians and/or medical 
facilities that provided medical 
treatment to the veteran in the last 
years of his life.  Any VA records 
identified should be obtained pursuant to 
established procedures.  After securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and medical facilities should 
be undertaken.

All records received in response to the 
request should be associated with the 
claims file.  All attempts to obtain 
records, which are ultimately not 
obtained, should be documented.

2.  Upon completion of the above, review 
the claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA 
that are specifically germane to the 
claims on appeal.  After obtaining any 
evidence or information identified by the 
appellant or allowing her an appropriate 
response period, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters subject to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claims.  The appellant's 
cooperation in VA's efforts is both critical and appreciated.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


